Citation Nr: 1704260	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  06-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to increases in the (10 percent prior to August 3, 2009, and 20 percent from that date) ratings assigned for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to April 1987. This matter is before the Board of Veterans'Appeals (Board) on appeal from a March 2006 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a rating in excess of 10 percent for residuals of a T6 fracture and denied service connection for a lower back disability.  In July 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In November 2007 and September 2016, the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

The RO in an October 2010 supplemental statement of the case (SSOC) increased the rating for T6 fracture residuals to 20 percent, effective August 3, 2009.  A subsequent (March 2016) rating decision granted service connection for lumbar spine degenerative arthritis and, as thoracic and lumbar spine disabilities are rated under the same criteria, it was merged with the T6 fracture residuals, continuing the 20 percent rating.  Notably, that service connection was established for residuals of a T6 fracture, MRIs in 2005, 2010, and 2013, show a compression fracture at T7.

[The issues of entitlement to a rating in excess of 30 percent for mood disorder with depression and to a total disability rating based on individual unemployability are the subject of a separate appeal scheduled for an upcoming hearing at the Cleveland RO before a Veterans Law Judge other than the undersigned.]


FINDINGS OF FACT

1.  Prior to August 3, 2009, the Veteran's thoracolumbar spine disability was not shown to have been manifested by thoracolumbar spine forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; separately ratable neurological manifestations were not shown.
2.  From August 3, 2009 to October 27, 2015, the thoracolumbar spine disability was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by ankylosis of the thoracolumbar spine; separately ratable neurological manifestations were not shown.

3.  From October 27, 2015 to October 25, 2016, the thoracolumbar spine disability was shown to be manifested forward flexion limited to less than 30 degrees but not by unfavorable ankyloses of the entire thoracolumbar spine; separately ratable neurological manifestations were not shown.

4.  From October 25, 2016, the thoracolumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by ankylosis of the thoracolumbar spine; separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

The Veteran's thoracolumbar spine disability warrants staged ratings of: 10 percent prior to August 3, 2009; 20 percent from August 3, 2009 to October 27, 2015; (an increased) 40 percent from October 27, 2015; and 20 percent from October 25, 2016.  38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes 5235-5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), relevant to VA's duty to notify and assist claimants, have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was provided VCAA-compliant notice in a letter from the RO dated in March 2009.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran was afforded a hearing before the undersigned in July 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2007 [pre-Bryant] Board hearing, the undersigned identified the issues and elicited information regarding outstanding pertinent evidence.  This matter was thereafter twice remanded for development for additional evidence.  Neither the representative nor the Veteran has suggested a deficiency in the conduct of the hearing.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Veteran's identified pertinent treatment records have been secured.  Pursuant to the Board's September 2016 remand instructions, the AOJ requested that the Veteran identify providers of all evaluations and treatment he had received for his thoracolumbar disability from March 2016 to present, and provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  October 2016 correspondence from the AOJ asked the Veteran to provide signed release forms for VA to obtain any updated records of private treatment for the disability at issue.  He did not respond (and it is assumed that no available private records that support his claim are outstanding).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The AOJ arranged for VA examinations in February 2006, August 2009, April 2014, December 2014, and October 2016, (to evaluate the nature and severity of the Veteran's back disability).  The Board finds that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  There has been substantial compliance with the September 2016 remand instructions.  VA's duty to assist is met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the relevant period for consideration is from June 6, 2004 (a year prior to the June 6, 2005 claim on appeal) to the present.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206  (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32  (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. Id.

The AOJ has rated the Veteran's service-connected thoracolumbar spine disability under 38 C.F.R. § 4.71a, Codes 5242-5235 (for lumbar spine degenerative arthritis and vertebral fracture or dislocation ) and the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which provides for:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Codes 5242-5235.  Pertinent Notes following provide:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V.) for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) specifies that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Intervertebral disc syndrome may be rated under either the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. (As incapacitating episodes of  disc disease (bedrest prescribed by a physician) are not shown, further discussion of these criteria is not necessary). 


Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Accordingly the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On February 2006 VA examination, it was noted that the Veteran had been receiving treatment for chronic mid-back pain, with occasional exacerbation noted to be strains.  A February 2005 MRI had shown a mild anterior compression fracture at T7 and an associated minor disc protrusion at T7- T8 without significant compromise of the spinal canal or thecal sac.  There was a mild degree of spondylostenosis resulting from the disc protrusion.  The Veteran reported ongoing thoracic spine pain that radiated to the shoulder, low back and into the chest, as well as the left leg.  He reported that the pain was intermittent and described it as an 8 to 9 out of 10 in severity (with 10 being the most severe) that may last all day.  He indicated that the pain increased with activity and was sometimes localized between the shoulder blades.  He stated that medication did not help and denied any particular alleviating factors.  He acknowledged stiffness of the upper back, but denied weakness, and reported flare-ups of increased pain, precipitated by turning the wrong way, lasting up to two weeks.  He indicated that his back condition slowed him on his job as a basket maker.  On physical examination, there was normal curvature of the thoracic and lumbar spine.  There was tenderness to palpation in the mid-thoracic spine between the scapula.  The Veteran had full thoracolumbar range of motion with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  He reported pain at the extremes of the ranges of motion, but there was no additional decreased range of motion with repetitive testing.  The examiner opined that the lumbar spine and left leg condition was not secondary to the thoracic spine condition, and that there was evidence on a February 2006 electromyogram (EMG) of neuromanifestations of possible focal tibial nerve injury versus S1-2 radiculopathy. 

At the July 2007 Travel Board hearing, the Veteran testified regarding his low back injury.  He stated that he initially injured the back in 1982 in service when an armored car in which he was a passenger rolled over.  He received treatment at a hospital.  He said he re-injured his back in 1985 in his front yard.  He stated that he had been seeking treatment for his back since then and that currently the top part on the outside of his left leg down to his knee was numb.  He described pain in his lower back to the point that he could hardly move.  He worked as a basket weaver, requiring him to stand all day long; some days were better than others with respect to the low back pain.  .

On August 2009 VA examination (pursuant to the Board's remand), the Veteran's history of complaints, including decreased motion, stiffness, no weakness, spasms, and pain was noted.  The pain was located in the upper back, and began in 1982.  The pain was described as moderate aches that may last for hours, experienced daily.  There were no flare-ups of spinal conditions and no limitations on walking.  His posture and head position were normal, and he had a normal gait.  The Veteran's spine showed no gibbus, kyphosis, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis cervical spine ankylosis, or thoracolumbar spine ankylosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Lower extremity strength testing was normal, as were sensation and reflexes.  Thoracolumbar spine range of motion was flexion to 50 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, all without evidence of pain on motion.  The examiner noted that the Veteran had been employed as a basket maker and was currently employed as a minivan driver.  The diagnosis was thoracic vertebral wedging fracture (healed) and lumbar facet degenerative changes.  The examiner noted that there were no significant effects of the disability on the Veteran's usual occupation, and either no or mild effects on usual daily activities (except for travel, where there were moderate effects).  

On a December 2013 VA pain clinic consult, the Veteran received a steroid injection for back pain. 

On April 2014 VA examination, it was noted that the Veteran was experiencing pain from the fracture of T6-7 vertebrae sustained in a 1982 armored car rollover.  He had pain with movement and exertion which had increased with time.  He had also developed lumbosacral pain in the past several years.  He reported daily flare-ups that occurred with work or exercise and never completely subsided, making it difficult to do anything.  His thoracolumbar spine range of motion was flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  The examiner noted that the Veteran had functional loss or impairment of the thoracolumbar spine, with contributing factors of less movement and pain on movement.  He also had marked tenderness of the paravertebral area from T4 to T10 with palpation, and guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, and abnormal kyphosis.  Muscle strength testing in the lower extremities was normal, as were reflexes at the knees and ankles.  On sensory evaluation, there was decreased sensation to light touch on the left upper anterior thigh (L2) and the thigh/knee (L3/4); the examiner commented that such findings were unrelated to the back, as central radiculopathy would follow more of a dermatome pattern.  Straight leg raising test was negative bilaterally.  He did not exhibit any radicular pain or any other signs or symptoms related to radiculopathy.  The examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  There was a functional impact of the spine condition on the Veteran's ability to work as he had difficulty bending and lifting (which caused increased back pain), remaining in one position, and reaching above his head. 

On December 2014 VA examination, the Veteran reported low back pain, rated 6/10 at rest.  He reported having a momentary sharp pain in the mid-back when standing up rated at 8-9/10.  The lowest degree of pain in the back was a 2/10.  Flare-ups of low back pain occurred about 2-3 times a week, and lasted from a few hours to a couple of days.  (The examiner noted that the examination was being conducted during a flare-up.)  The Veteran reported that pain limited his functional ability when his back flared up.  He used lidocaine patches on his low back and noted his mid-back, although painful, was not as limiting as his low back.  He avoided bending and heavy lifting.  His thoracolumbar spine range of motion was flexion to 45 degrees, extension to 30 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 25 degrees;it was noted that motion was without pain.  The examiner noted that the Veteran had functional loss or impairment of the thoracolumbar spine and suggested that he should engage in less bending.  He had localized tenderness or pain on palpation of joints and/or soft tissue of his thoracolumbar spine due to pain in his thoracic spine.  There was muscle spasm of the thoracolumbar spine, but it did not result in guarding, abnormal gait or spinal contour.  Lower extremity muscle strength testing was normal (5/5), as were reflexes at the knees and ankles.  On sensory examination, there was decreased sensation at the left upper anterior thigh (L2).  Straight leg raising test was negative.  He did not exhibit any radicular pain or any other signs or symptoms related to radiculopathy.  The examiner noted that the Veteran did not have IVDS or ankylosis of the thoracolumbar spine.  The Veteran reported occasional use of a back brace.  The impression was mild chronic degenerative changes.  There was a functional impact on the Veteran's ability to work because bending was limited. 

On an October 2015 VA physical medicine and rehabilitation (PM&R) diagnostic study, the Veteran reported he had a seasonal job that had just started.  His job required him to receive items in bulk and break down incoming shipments into small individual sales items.  He reported his low back pain as a maximum of 8/10, a minimum of 3/10 and currently 4/10.  He reported his mid-back pain as a maximum of 7/10, minimum of 3/10 and currently 3/10.  His thoracolumbar range of motion, in three separate trials, was flexion to 20 degrees, 20 degrees, and 25 
degrees; extension to 20 degrees, 20 degrees, and 21 degrees; side bending (right) to 20 degrees, 20 degrees, and 15 degrees; and side bending (left) to10 degrees, 15 degrees, and 15 degrees.  His gait was unremarkable.  The Veteran reported that he was working full-time but was having difficulty tolerating job demands due to his lower limb paresthesias.  He planned to follow up with his physician. 

On October 2016 VA examination, the Veteran stated "Basically I gave up on pain killers; they just don't seem to work.  Now it's called grin and bear it."  No changes in symptoms or treatment since the last compensation and pension examination were reported.  He was seeing his primary care physician (PCP) as needed.  He took gabapentin and occasionally used lidocaine patches.  He had finished a course of physical therapy and pool therapy but did not see any lasting benefit.  He worked full-time as a local truck driver.  He complained of constant pain between his shoulder blades that became worse when loading lumber.  Prolonged sitting or standing worsened the symptoms.  He would occasionally get a burning sensation at the outer aspect of his left hip and thigh.  He did not report flare-ups.  His thoracolumbar spine range of motion was flexion to 50 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  He was able to perform repetitive use testing without any additional loss of function or range of motion. Pain was noted on examination, but it did not contribute to functional loss.  He had localized tenderness or pain on palpation of joints and/or soft tissue of his thoracolumbar spine due to pain in the thoracic spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength in the lower extremities was normal.  Reflexes were 1+ (hypoactive) in both knees and ankles.  Lower extremity sensory examination was normal, as was a straight leg raising test.  He did not exhibit radicular pain or other signs or symptoms related to radiculopathy.  The examiner indicated that the Veteran did not have IVDS or ankylosis of the thoracolumbar spine.  He did not use any assistive device [for ambulation].  

VA outpatient clinic records document that the Veteran sought treatment for his back disability during the pendency of this claim.  The clinical findings reported are consistent with those noted in the examination reports.  For example, in February 2006 the Veteran complained of worsening back pain, but without radiation to the arms or legs.  He also noted left thigh numbness for the past three years.  In March 2006, there was mid-thoracic spine tenderness but no spasm.  When seen for chronic back pain later in March 2006, his range of motion was flexion to 70 degrees, extension to 15 degrees, and sidebending to 15 degrees each side.  In July 2007, there was decreased sensation to light touch over the left lateral leg, but otherwise sensation was normal in all limbs, as was strength and reflexes.  In October 2007, strength was 5/5 in all extremities and sensation was intact to pinprick.  In October 2008, the Veteran was seen for chronic thoracic back pain; it was also noted he had meralgia paresthetica (over the left thigh), the origin of which was not indicated.  In May 2009, the Veteran was seen for pain in the mid to lower thoracic region.  There were no radicular complaints.  Back range of motion findings in March 2010 were: flexion to 60 degrees with pain, extension to 15 degrees, and bilateral side bending to 15 degrees.  In October 2010, he was evaluated for anterior thigh pain that radiated to both legs.  A nerve conduction study of the right lower limb was normal.  An October 2010 MRI of the lumbar spine was normal. In October 2011, the physician noted that the Veteran was experiencing severe thoracic back pain (7/10) to palpation in the mid-thoracic region.  In July 2012, the Veteran reported chronic back pain, and the physician noted no sign of nerve involvement on MRI and that his pain level was 5/10.  In March 2013, it was noted that the Veteran had good range of motion in his lower back, normal strength in all four extremities, normal heel walk, toe walk, tandem walk, and a normal gait. In September 2013, the Veteran reported anterolateral thigh numbness which initially presented while he was working.  

An April 2015 Social Security Administration (SSA) decision found the Veteran not disabled from February 1, 2008, through December 31, 2013.  He was found to have severe impairments to include degenerative disc disease.  It was found that he had no restrictions of activities of daily living (i.e., he could feed himself, do laundry, and perform small household repairs).  Additionally, it was found that he had the residual functional capacity to work subject to limitations such as not climbing ladders and scaffolds, not operating a motor vehicle as part of a job, not doing assembly line or piece rate work, and not managing other people. 

Analysis

The Veteran's thoracolumbar spine disability has been assigned a 10 percent rating prior to August 3, 2009.  The evidence of record does not show any period prior to that date when symptoms of the disability met (or approximated) the criteria for a rating in excess of 10 percent.  To warrant a 20 percent rating, the evidence would have to show that thoracolumbar spine forward flexion was limited to 60 degrees or less; combined range of motion was limited to 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such findings were not shown prior to August 3, 2009.  Instead, thoracolumbar forward flexion was consistently greater than 60 degrees, and the combined ranges of motion exceeded 120 degrees.  Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Further, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and no evidence that the spine was ankylosed.  On February 2006 VA examination the Veteran reported stiffness of his upper back, but denied weakness; he reported flare-ups of increased pain precipitated by turning the wrong way, lasting up to two weeks (which were too brief to constitute a distinct period of time when a "staged increase" was warranted).  As the criteria for the 10 percent rating assigned prior to August 3, 2009 encompass the greatest degree of severity of lumbar spine disability shown at any time during that period, the Board finds that a rating in excess of 10 percent prior to August 3, 2009 is not warranted. 

From August 3, 2009, the thoracolumbar spine disability has been rated 20 percent.  Considering the period from August 3, 2009 to October 27, 2015, the evidence does not show that symptoms were of (or approximated) such nature as to warrant a rating in excess of 20 percent.  The next higher (40 percent) rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is ankylosis of the thoracolumbar spine.  Such findings were not noted at any time prior to October 27, 2015.  Furthermore, it is not shown that the Veteran had any functional loss beyond that being currently compensated.  In August 2009 thoracolumbar forward flexion was 50 degrees, and the spine was not ankylosed.  On April 2014 VA examination, forward flexion was 50 degrees; the spine was not ankylosed.  On December 2014 VA examination, during a flare-up, the Veteran reported flare-ups of low back pain that occurred about 2-3 times a week lasting from a few hours to a couple of days.  Thoracolumbar spine range of motion included flexion to 45 degrees (i.e. not warranting a higher rating even during a flare-up); the thoracolumbar spine was not anklylosed.  As the 20 percent rating assigned from August 3, 2009 to October 27, 2015 encompasses the greatest degree of severity of thoracolumbar spine disability shown at any time during the period, a rating in excess of 20 percent is not warranted during the period. 

However, for the period from October 27, 2015 to October 25, 2016, the Board finds that the Veteran's thoracolumbar spine disability met the criteria for a 40 percent rating, based on range of motion findings on October 27, 2015 VA evaluation (which while for therapy, and not rating, purposes cannot be discounted).  Range of motion studies repeated three times each time found forward flexion to less than 30 degrees.  As unfavorable ankyloses of the entire thoracolumbar spine was not shown, a still higher (50 percent) rating was not warranted.  

On October 25, 2016 VA examination forward flexion was to 50 degrees without pain, and not reduced by repetitive motion.  Accordingly, the findings warranting a 40 percent rating were no longer shown, and resumption of the 20 percent rating is warranted from that date.  Additional factors that could provide a basis for an increased (to 40 percent) rating have also been considered; however, it is not shown that the Veteran has at any time since October 25, 2016 had any functional loss beyond that being  compensated by a 20 percent rating.  As the criteria for the 20 percent rating assigned from October 25, 2016 encompass the greatest degree of severity of thoracolumbar spine disability shown at any time from that date, the Board finds that a rating in excess of 20 percent for the period from October 25, 2016 is not warranted. 

The Board notes that at various times (including in February 2006, July 2007, October 2010, and April 2014) the Veteran has reported neurological manifestations and has considered whether separate compensable ratings may be warranted for neurological manifestations of his low back disability.  However, no examination has found that his reports (of decreased sensation in the left lower extremity, e.g.) constitute a peripheral neuropathy warranting a separate compensable rating.  In fact, testing has failed to reveal a compensable neurological deficit secondary to the low back disability.  Significantly, a June 2013 rating decision denied the Veteran service connection for peripheral neuropathy of both lower extremities, finding he was not shown to have such pathology secondary to his service connected low back disability.  He did not appeal that determination.  Accordingly, separate compensable ratings for neurological manifestations are not warranted. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board must consider whether the matter warrants referral to the Director of VA's Compensation and Pension Service for consideration of such a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If the schedular criteria reasonably describe the Veteran's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Veteran's symptoms and functional impairment shown are wholly encompassed by the schedular criteria (which provide for higher ratings for greater degrees of impairment, the requirements for which are not met).  He does not experience any symptomatology not encompassed by the schedular criteria.  Accordingly, the Board finds that the assigned schedular ratings are adequate and that referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not necessary. 

As was noted earlier, the matter of entitlement to a TDIU rating will be the subject of a separate decision following a hearing that is scheduled to be held in the matter. 








          ORDER

A 40 percent rating is granted for the Veteran's thoracolumbar spine disability for the period from October 27, 2015 to October 25, 2016 subject to the regulations governing payment of monetary awards.  Ratings for the low back disability in excess of 10 percent prior to August 3, 2009, and in excess of 20 percent from August 3, 2009 to October 27, 2015, and from October 25, 2016, are denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


